DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an array of absorbent articles having an absorbent core system with first and second absorbent cores having equal lengths but disposed offset from one another such that the front end portion of the article comprises only one of the first and second absorbent cores and the rear end portion comprises only the other core, the front and rear end portions having equal lengths, and the first plurality of articles in the array having a different length and folded caliper than the second plurality of articles in the array. The closest prior art of record, U.S. Patent 7,686,792 to Bell et al., discloses an array of absorbent articles having an absorbent system comprising a first absorbent core 34 and a second absorbent core 40, as shown in figure 1, but the first and second absorbent cores have different lengths 48 and 50, as shown in figure 1. Bell discloses in column 12, lines 24-34, that the first absorbent pad should be long enough to be worn as a regular absorbent article, while the second absorbent pad is a smaller “micro” pad. Bell therefore discloses a need for the first absorbent core to have a greater length than the second absorbent core, and modification of the pads of Bell to make the first and second absorbent cores have the same core lengths would destroy the intended function of the pads of Bell. Therefore, the prior art of record does not disclose nor fairly suggest the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781